Citation Nr: 0703590	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA

The case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

With regard to the PTSD claim, it does not appear that an 
attempt has been made to corroborate the claimed stressors.  
The Board notes that the RO asked the veteran to furnish a 
two month timeframe for the claimed events.  In a June 2004 
stressor statement, the veteran reported that in June-July 
1966 his unit (which he described as "T.F. Hining 19th QM 
(DS) 1st Log Com." was located in the area of Plei-Me, 
"near Ti-Ti mountain."  It appears that the veteran is 
claiming that he participated in duties involving cleaning 
bodies and placing them in body gags.  He also reported that 
there was a "firefight" with artillery fire one night.  The 
Board believes that the veteran has supplied sufficient 
detailed evidence to warrant an attempt to corroborate the 
claimed stressors through official sources. 

The Board also notes that the veteran reported depression or 
excessive worry and nervous trouble.  It was noted that the 
veteran reported having the depression upon returning from 
Vietnam.  The Board believes that a VA psychiatric 
examination should be conducted to obtain an opinion as to 
whether any current acquired psychiatric disability was 
manifested during service. 

The veteran also contends that he has hearing loss and 
tinnitus as a result of exposure to weapons noise during 
service.  He reports that he began to notice tinnitus during 
service.  Audiometric testing performed at the veteran's 
service separation examination did not show hearing loss.  

However, the lack of any evidence that the veteran exhibited 
hearing loss during service is not fatal to his claim.  The 
laws and regulations do not require in service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A comparison of audiometric test results at the time of the 
veteran's entry into service with those on separation 
examination shows some very minimal increase in test 
thresholds.  The significance of this upward shift in tested 
thresholds during service is a medical question, and an 
appropriate medical opinion should therefore be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and request verification 
of the claimed stressors (that in June-
July 1966 the veteran's unit (which he 
described as "T.F. Hining 19th QM (DS) 
1st Log Com." was located in the area of 
Plei-Me, "near Ti-Ti mountain,." and 
that the veteran participated in duties 
involving cleaning bodies and placing 
them in body gags, and that there was a 
"firefight" one night at that location 
with artillery fire. JSRRC should also be 
furnished a copy of the veteran's service 
personnel file. 

2.  The veteran should then be scheduled 
for a VA psychiatric examination to 
ascertain the nature and etiology of any 
acquired psychiatric disorders found to 
be present.  The examiner must be 
provided with the veteran's claims file 
for review.  If any claimed stressor has 
been corroborated, the examiner should be 
informed as such and furnished the 
details of the corroborated stressor(s).  

     a)  as to any current acquired 
psychiatric disorder diagnosed at the 
examination, the examiner should offer an 
opinion as to whether such disorder was 
manifested during service. 

     b)  if PTSD is diagnosed, the 
examiner should report whether the PTSD 
is related to a corroborated stressor, or 
was otherwise manifested during service. 

3.  The RO should also schedule the 
veteran for a VA audiological examination 
to address the likely etiology of the 
claimed hearing loss and tinnitus.  The 
examiner must be provided with the 
veteran's claims file for review.  After 
examining the veteran, performing 
audiometric testing, and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current hearing 
loss and tinnitus are causally related to 
service.  The examiner should address the 
significance, if any, of the apparent 
upward shift in certain hearing 
thresholds between the entrance 
examination and the separation 
examination.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the veteran's 
outstanding claims can be granted.  If 
any claim remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


